DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "wherein the cloud computing environment and controller associated with the second building system includes a local server" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 depended upon claim 8 which has been canceled.  It is unclear as to whether clam 11 should also be canceled.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 25.  (Original) A system for applying a user preference associated with a first building system in a first building space to a user controllable device in a second building system in a second building space comprising:
means for acquiring a user preference associated with a first building system (figure 3, 0051-0053 – computer system depicted in figure 3 having processor, memory, software to perform the flow chart of figurer 4, 0061-0062);
means for authorizing communication with at least one user controllable device associated with a second building system (figure 3, 0051-0053 – computer system depicted in figure 3 having processor, memory, software to perform the flow chart of figurer 4, 0061-0062);
means for permitting control of a selected controllable device associated with the second building system based on the authorizing (figure 3, 0051-0053 – computer system depicted in figure 3 having processor, memory, software to perform the flow chart of figurer 4, 0061-0062); and
means for applying the user preferences associated with the first building system to the selected controllable device associated with the second building system (figure 3, 0051-0053 – computer system depicted in figure 3 having processor, memory, software to perform the flow chart of figurer 4, 0061-0062).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
3.	Claims 1-3, 5-6, 11-12, 14-21, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ein-Gil et al (2018/007099) in view of Chen et al (7,908,211) further in view of Tran (2015/0125832) or Horton et al (2016/0261425).
Regarding claims 1 and 25.  Ein-Gil teaches a system and a method of applying a user preference from a user device in a first space to a user controllable device in a second space (0088 – lighting schema 370 or room temperature schema 380 may be used, for example, and without limitation, when a user travels to a hotel room away from home or works in a different office than her usual office) comprising:
acquiring a user preference (figure 3 item 380, 0088 - lighting schema 370 or room temperature schema 380 may be used, for example, and without limitation, when a user travels to a hotel room away from home or works in a different office than her usual office, 0112 – user goes to a hotel room wherein the lighting and thermostat receives context data that includes conditions for controlling lighting and temperature according to the user’s preferences, Table 1 – John’s Smith’s home base with Thermostat = 70 degrees at 8pm to 6am) associated with a first building system;
authorizing communication with at least one user controllable device associated with a second building system (figure 3 item 380, 0088 - lighting schema 370 or room , 0112 – user goes to a hotel room and provides identifying information which may include credentials for authentication to the hotel room or the hotel whereupon context may be shared to the plurality of client user devices in the hotel room.  For example, the lighting and thermostat receives context data that includes conditions for controlling lighting and temperature according to the user’s preferences, 0113 – access by the hotel room (or hotel, or specific client user devices in the hotel room) to the user’s context may be temporary, based on access parameters wherein the user may provide credentials for authentication to the hotel room or hotel to enable context sharing);
permitting control of a selected controllable device associated with the second building system based on the authorizing (figure 3 item 380, 0088 - lighting schema 370 or room temperature schema 380 may be used, for example, and without limitation, when a user travels to a hotel room away from home or works in a different office than her usual office, 0112 – user goes to a hotel room and provides identifying information which may include credentials for authentication to the hotel room or the hotel whereupon context may be shared to the plurality of client user devices in the hotel room.  For example, the lighting and thermostat receives context data that includes conditions for controlling lighting and temperature according to the user’s preferences, 0113 – access by the hotel room (or hotel, or specific client user devices in the hotel room) to the user’s context may be temporary, based on access parameters wherein the user may provide credentials for authentication to the hotel room or hotel to enable context sharing); and
figure 3 item 380, 0088 - lighting schema 370 or room temperature schema 380 may be used, for example, and without limitation, when a user travels to a hotel room away from home or works in a different office than her usual office, 0112 – user goes to a hotel room and provides identifying information which may include credentials for authentication to the hotel room or the hotel whereupon context may be shared to the plurality of client user devices in the hotel room.  For example, the lighting and thermostat receives context data that includes conditions for controlling lighting and temperature according to the user’s preferences, 0113 – access by the hotel room (or hotel, or specific client user devices in the hotel room) to the user’s context may be temporary, based on access parameters wherein the user may provide credentials for authentication to the hotel room or hotel to enable context sharing) associated with the first building system to the selected controllable device associated with the second building system.
Ein-Gil does not explicitly teach acquiring a user preference associated with a first building system (e.g., home) and applying the user preferences to the selected controllable device (e.g., thermostat) with the second building system (e.g., hotel).
However, Ein-Gil teaches lighting schema 370 or room temperature schema 380 may be used, for example, and without limitation, when a user travels to a hotel room away from home or works in a different office than her usual office (0088).
	Chen teaches a hotel thermostat (figure 1, item 246 – hotel thermostat, col. 10 lines 13-29 wherein thermostat of hotel configured based on the user’s profile, such as home base – figure 1 item 130, or user’s office (not shown)) and a home thermostat (figure 1, item 146, col. 10 lines 46-61 – user’s thermostat temperature of his/her home used to configure hotel thermostat 246, Table 1 – John Smith’s home base Thermostat – 65 degrees at 6pm – to 8pm; 70 degrees at 8pm to 6am).  Chen invention provides an environment customization system that customizes one or more environments, based on the user’s location.  For example, when the user travels and checks into a hotel the network customizes the TV in the user’s hotel room (e.g., set the hotel TV to the user’s “home base” cable TV channels), the user’s call forwarding service (e.g., forward calls to the user’s hotel room telephone), and the temperature of the hotel room (e.g., set the hotel room temperature to be the same as the user’s home, or a traveling temperature pre-specified by the user) (col. 2 lines 13-25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention at taught by Ein-Gil to include a database having user preferences associated with his/her “home base” as taught by Chen in order to customize controllable device(s) associated with the second building(s) (e.g., TV, phone and/or Thermostat of the hotel and/or office).


Amendment dated 3/4/2021.    Ein-Gil teaches wherein the authorizing includes transmitting a request to the second building system, the request including presenting a credential for authentication (0023 – the user may be prompted to provide authentication, 0029- authentication may be performed upon attempting to access the cloud-based data store, 0031 – user may be required to authenticate using user identification, password, biometric information, device-ID, or 0069-0070 – user supplies credentials and/or device ID, 0104 – credentials provide with the request, 0112 – user goes to a hotel room and provides identifying information which may include credentials for authentication to the hotel room or the hotel whereupon context may be shared to the plurality of client user devices in the hotel room.  For example, the lighting and thermostat receives context data that includes conditions for controlling lighting and temperature according to the user’s preferences, 0113 – access by the hotel room (or hotel, or specific client user devices in the hotel room) to the user’s context may be temporary, based on access parameters wherein the user may provide credentials for authentication to the hotel room or hotel to enable context sharing).
	Chen teaches mobile phone transmits a unique identification signal along with position so that it can be distinguished from other mobile phones (col. 4 lines 3-29) or transmit PIN or the like (col. 4 lines 30-44) or identify the user from the communication, such as a header of the data packet (col. 6 lines 43-53) or the user may be required to input a unique code, such as a PIN or the like (col. 12 lines 11-21).

Amendment dated 3/4/2021 part of original claim 8.    Ein-Gil in view of Chen do not teach wherein the authorizing further includesa control device associated with the second building system authenticating the credential wherein the second building system is an access control system.
0016).  DiLuoffo teaches a smartcard or cell phone sends a request for access to the second building (0019) requesting access to the second building space at figure 1, 0017 – when a user or traveler enters hotel facility 101, the user’s personal information and password are read by the reading device 103 (e.g., a control device associated with the second building system authenticating the credential) and transmitted to the local hotel server 107 (e.g. second building system which is an access control system authenticating the credential).  The server 107 then confirms the reservation, logs-in the user and assigns a room number using the room registration module 113 and sets the user’s personal preferences which have been transmitted from memory in the user’s personal data card 105.  These preferences include, for example, the user’s preference for room temperature, lighting, TV preferences, etc., as may be contained in the user’s personal preference database stored on the personal data card 105.  The hotel server 107 is then able to send an assigned room number to the user’s smart card 105.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention at taught by Ein-Gil in view of Chen to use a reading device (e.g., control device) located at a hotel (e.g., second building system authenticating the credential) as taught by DiLuoffo enabling a traveler to use his/her smartcard or cell phone to open a hotel door, as well as, obtaining user 

Amendment dated 3/4/2021 new claim limitation: wherein the control device is a lock, the lock communicating the user preference to the at least one user controllable device.
Ein-Gil in view of Chen and DiLuoffo do not teach said limitation.
Tran teaches using Bluetooth, WiFi, ZigBee (0235) may be used to enable a wristwatch to enable the user flexible management of lighting, heating and cooling systems and by using Zigbee, Bluetooth, WiFi, etc. enables the system to be installed, upgraded and networked without wires (0233).  The watch serves as a key fob allowing the user to wirelessly unlock doors controlled by Zigbee wireless receiver.  When the user is within range, the door Zigbee transceiver receives a request to unlock the door, and the Zigbee transceiver on the door transmits an authentication request using suitable security access signals to the lighting, air-conditioning and entertainment systems, among others (0234).
Horton teaches smart key system (e.g., smart-lock) may be installed on one or more doors of a structure (0551) and the smart-lock may be operated (e.g., locked and/or unlocked) based on wireless signals received from a mobile device over a wireless communication protocol (e.g., Bluetooth, ZigBee, WiFi)(0552) wherein the wireless signals by be used to personalize the user’s settings for the thermostat (0553).  Horton teaches using user specific beacons (Bluetooth, ZigBee, etc.) emitted from the 0536).
It would have been extremely obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ein-Gil in view of Chen and DiLuoffo to use Zigbee door lock(s) as taught by Tran or Horton in order to provide an efficient way for user’s to upgrade, install and network controllable devices (e.g., smart-locks, thermostats, entertainment systems, lighting, etc.) without the need for additional wiring.
Regarding claim 2.  Ein-Gil teaches wherein the acquiring includes communicating to at least one of a cloud computing environment, the user device, and a control device associated with the first building system (0005, 0020, 0024, 0027 and 0029-0031- sharing user preferences via cloud based, internet, World Wide Web, 0088 –  room temperature schema may be used, for example, when a user travels, 0112 – user goes to a hotel room and provides identifying information which may include credentials for authentication to the hotel room or the hotel whereupon context may be shared to the plurality of client user devices in the hotel room.  For example, the lighting and thermostat receives context data that includes conditions for controlling lighting and temperature according to the user’s preferences, 0113 – access by the hotel room (or hotel, or specific client user devices in the hotel room).
Chen teaches a hotel thermostat (figure 1, item 246 – hotel thermostat (e.g., second building space) connected to a control device (e.g. a multiple-terminal adapter (MTA) 140) associated with the hotel), col. 10 lines 13-29 wherein thermostat of hotel configured based on the user’s profile, such as home base (e.g., first building space) – figure 1 item 130, or user’s office (not shown)) and a home thermostat (figure 1, item 146, col. 10 lines 46-61 – user’s thermostat temperature of his/her home used to configure hotel thermostat 246, Table 1 – John Smith’s home base Thermostat – 65 degrees at 6pm – to 8pm; 70 degrees at 8pm to 6am).  Chen invention provides an environment customization system that customizes one or more environments, based on the user’s location.  For example, when the user travels and checks into a hotel the network customizes the TV in the user’s hotel room (e.g., set the hotel TV to the user’s “home base” cable TV channels), the user’s call forwarding service (e.g., forward calls to the user’s hotel room telephone), and the temperature of the hotel room (e.g., set the hotel room temperature to be the same as the user’s home, or a traveling temperature pre-specified by the user) (col. 2 lines 13-25).
Regarding claim 3.  Ein-Gil teaches wherein the user preferences include at least one of a user setting, a schedule, and building system operational parameters (0019 – altering the user’s environment such as adjusting lighting, heating or cooling the air, humidity, operating a vehicle or machine, or other actions may be facilitated or carried out, 0023 – user may want to set a time limit of 2 hours for which a hotel TV can seek access context data for watching a movie, 0031 – hotel TV in the user’s hotel room may receive context data, associated with a video a user is watching on her laptop, for three hours, or that a rental car may receive context data associated with the user’s automobile preferences, but may not receive context data associated with the user’s phone calls or email, 0052 – App used for adjusting lighting, heating or cooling the air, humidity, operating a vehicle or machine, 0068 – user specifies time limit of three hours, 0081 – automobile schema 360, lighting schema 370 and room temperature schema 380).
Regarding claim 5.  Ein-Gil teaches wherein the credential includes at least one of an identification of the user, an identification of a user device, an identification of the control device associated with the first building system, a biometric, and a password (0023 – the user may be prompted to provide authentication, 0029- authentication may be performed upon attempting to access the cloud-based data store, 0031 – user may be required to authenticate using user identification, password, biometric information, device-ID, or similar credential, 0069-0070 – user supplies credentials and/or device ID, 0104 – credentials provide with the request, 0112 – user goes to a hotel room and provides identifying information which may include credentials for authentication to the hotel room or the hotel whereupon context may be shared to the plurality of client user devices in the hotel room.  For example, the lighting and thermostat receives context data that includes conditions for controlling lighting and temperature according to the user’s preferences, 0113 – access by the hotel room (or hotel, or specific client user devices in the hotel room) to the user’s context may be temporary, based on access parameters wherein the user may provide credentials for authentication to the hotel room or hotel to enable context sharing).
Chen teaches mobile phone transmits a unique identification signal along with position so that it can be distinguished from other mobile phones (col. 4 lines 3-29) or transmit PIN or the like (col. 4 lines 30-44) or identify the user from the communication, such as a header of the data packet (col. 6 lines 43-53) or the user may be required to input a unique code, such as a PIN or the like (col. 12 lines 11-21).

DiLuoffo teaches a smartcard or cell phone sends a request for access to the second building (0019) requesting access to the second building space at figure 1, 0017 – when a user or traveler enters hotel facility 101, the user’s personal information and password are read by the reading device 103 and transmitted to the local hotel server 107.  The server 107 then confirms the reservation, logs-in the user and assigns a room number using the room registration module 113 and sets the user’s personal preferences which have been transmitted from memory in the user’s personal data card 105.  These preferences include, for example, the user’s preference for room temperature, lighting, TV preferences, etc., as may be contained in the user’s personal preference database stored on the personal data card 105.  The hotel server 107 is then able to send an assigned room number to the user’s smart card 105.  Further, the local hotel server transmits a door lock code (e.g., user device receives an authorization for communication with at least one selectable control device (e.g., hotel door)) such as a coded sequence or other programming to the user’s smartcard 105 such that the user’s own smartcard may be used to open the door to the user’s hotel room).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention at taught by Ein-Gil in view of Chen to store user preferences on a smartcard or smartphone as taught by DiLuoffo in order to enable the user to customize the room temperature, in-room breakfast e.g., access to a space) by using his/her smartphone.
Regarding claim 11.  Ein-Gil in view of Chen do not explicitly teach wherein the cloud computing environment and controller associated with the second building system includes a local server.
DiLuoffo teaches local hotel server authenticates the traveling user and connects to user home server (figure 1, item 111) via internet wherein home server contains extensive user information.  The user home server may be accessed for additional user information and/or verification of identification and/or reservation information in addition to information provided by the user’s smart card (0016).  DiLuoffo teaches a smartcard or cell phone sends a request for access to the second building (0019) requesting access to the second building space at figure 1, 0017 – when a user or traveler enters hotel facility 101, the user’s personal information and password are read by the reading device 103 and transmitted to the local hotel server 107.  The server 107 then confirms the reservation, logs-in the user and assigns a room number using the room registration module 113 and sets the user’s personal preferences which have been transmitted from memory in the user’s personal data card 105.  These preferences include, for example, the user’s preference for room temperature, lighting, TV preferences, etc., as may be contained in the user’s personal preference database stored on the personal data card 105.  The hotel server 107 is then able to send an assigned room number to the user’s smart card 105.  Further, the local hotel server transmits a door lock code (e.g., user device receives an authorization for communication with at least one selectable control device (e.g., hotel door)) such as a coded sequence or other programming to the user’s smartcard 105 such that the user’s own smartcard may be used to open the door to the user’s hotel room).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention at taught by Ein-Gil in view of Chen to connect the local hotel server the home server (e.g., corporate server) via internet as taught by DiLuoffo enabling a hotel server to validate user identification and/or reservation information with the home server.  In other words, the home server (e.g., corporate server) may control corporate smartcards and/or corporate smartphones when employees are on travel, as well as, preventing a lost or stolen smartcard and/or smartphone phone from being used illegally.
Regarding claim 12.  Ein-Gil wherein the authorizing includes the user device communication to at least one of a cloud computing environment and a control device associated with the second building system (0005, 0020, 0024, 0027 and 0029-0031- sharing user preferences via cloud based, internet, World Wide Web, 0088 –  room temperature schema may be used, for example, when a user travels, 0112 – user goes to a hotel room and provides identifying information which may include credentials for authentication to the hotel room or the hotel whereupon context may be shared to the plurality of client user devices in the hotel room.  For example, the lighting and thermostat receives context data that includes conditions for controlling lighting and temperature according to the user’s preferences, 0113 – access by the hotel room (or hotel, or specific client user devices in the hotel room).
figure 1, item 246 – hotel thermostat (e.g., second building space) connected to a control device (e.g. a multiple-terminal adapter (MTA) 140) associated with the hotel), col. 10 lines 13-29 wherein thermostat of hotel configured based on the user’s profile, such as home base (e.g., first building space) – figure 1 item 130, or user’s office (not shown)) and a home thermostat (figure 1, item 146, col. 10 lines 46-61 – user’s thermostat temperature of his/her home used to configure hotel thermostat 246, Table 1 – John Smith’s home base Thermostat – 65 degrees at 6pm – to 8pm; 70 degrees at 8pm to 6am).  Chen invention provides an environment customization system that customizes one or more environments, based on the user’s location.  For example, when the user travels and checks into a hotel the network customizes the TV in the user’s hotel room (e.g., set the hotel TV to the user’s “home base” cable TV channels), the user’s call forwarding service (e.g., forward calls to the user’s hotel room telephone), and the temperature of the hotel room (e.g., set the hotel room temperature to be the same as the user’s home, or a traveling temperature pre-specified by the user) (col. 2 lines 13-25).
Regarding claim 14.  Ein-Gil wherein the permitting control of a selected controllable device associated with the second building system includes communicating information associated with the authentication to the selected controllable device of the second building system (figure 3 item 380, 0088 - lighting schema 370 or room temperature schema 380 may be used, for example, and without limitation, when a user travels to a hotel room away from home or works in a different office than her usual office, 0112 – user goes to a hotel room and provides identifying 0113 – access by the hotel room (or hotel, or specific client user devices in the hotel room) to the user’s context may be temporary, based on access parameters wherein the user may provide credentials for authentication to the hotel room or hotel to enable context sharing).
Chen teaches a hotel thermostat (figure 1, item 246 – hotel thermostat (e.g., second building space), col. 10 lines 13-29 wherein thermostat of hotel configured based on the user’s profile, such as home base (e.g., first building space) – figure 1 item 130, or user’s office (not shown)) and a home thermostat (figure 1, item 146, col. 10 lines 46-61 – user’s thermostat temperature of his/her home used to configure hotel thermostat 246, Table 1 – John Smith’s home base Thermostat – 65 degrees at 6pm – to 8pm; 70 degrees at 8pm to 6am).  Chen invention provides an environment customization system that customizes one or more environments, based on the user’s location.  For example, when the user travels and checks into a hotel the network customizes the TV in the user’s hotel room (e.g., set the hotel TV to the user’s “home base” cable TV channels), the user’s call forwarding service (e.g., forward calls to the user’s hotel room telephone), and the temperature of the hotel room (e.g., set the hotel room temperature to be the same as the user’s home, or a traveling temperature pre-specified by the user) (col. 2 lines 13-25).
0005, 0020, 0024, 0027 and 0029-0031- sharing user preferences via cloud based, internet, World Wide Web, 0088 –  room temperature schema may be used, for example, when a user travels, 0112 – user goes to a hotel room and provides identifying information which may include credentials for authentication to the hotel room or the hotel whereupon context may be shared to the plurality of client user devices in the hotel room.  For example, the lighting and thermostat receives context data that includes conditions for controlling lighting and temperature according to the user’s preferences, 0113 – access by the hotel room (or hotel, or specific client user devices in the hotel room).
Chen teaches a hotel thermostat (figure 1, item 246 – hotel thermostat (e.g., second building space connected to a control device (e.g. a multiple-terminal adapter (MTA) 140)), col. 10 lines 13-29 wherein thermostat of hotel configured based on the user’s profile, such as home base (e.g., first building space) – figure 1 item 130, or user’s office (not shown)) and a home thermostat (figure 1, item 146, col. 10 lines 46-61 – user’s thermostat temperature of his/her home used to configure hotel thermostat 246, Table 1 – John Smith’s home base Thermostat – 65 degrees at 6pm – to 8pm; 70 degrees at 8pm to 6am).  Chen invention provides an environment customization system that customizes one or more environments, based on the user’s location.  For example, when the user travels and checks into a set the hotel TV to the user’s “home base” cable TV channels), the user’s call forwarding service (e.g., forward calls to the user’s hotel room telephone), and the temperature of the hotel room (e.g., set the hotel room temperature to be the same as the user’s home, or a traveling temperature pre-specified by the user) (col. 2 lines 13-25).
Regarding claim 16.  Ein-Gil teaches the information associated with the authentication includes permissions associated with the permitting, the permissions including at least one of a duration associated with the permitting control, limitations on controllable features of the control of the selected controllable device, and operational parameters of the second building system to be controlled (0023 – a user may want to set a time limit of 2 hours for which a hotel TV can seek access to context data for watching a movie, 0031 – hotel TV in the user’s hotel room may receive context data, associated with video the user is watching on her laptop, for three hours, 0067 – access parameters include user ID, rules, device ID, Application ID, and time which may specify an allowed time of day, date, or duration for access, 0068 – user may specify a time limit of three hours for which a hotel TV can seek access to context data for watching a movie, 0088 – dim lights each time the user watches a movie and adjust temperature down during the night, 0112 – hotel shower receives context about a preferred temperature and the radio/alarm clock may receive context about user’s alarm settings).
	Chen teaches John Smith’s home base Thermostat – 65 degrees at 6am to 8 pm; 70 degrees at 8pm to 6 pm (TABLE 1, col. 10 lines 13-29, col. 10 lines 46-51)).
Regarding claim 17.  Ein-Gil in view of Chen do not explicitly teach wherein the permitting control of a selected controllable device associated with the second building 
DiLuoffo teaches local hotel server authenticates the traveling user and connects to user home server (figure 1, item 111) via internet wherein home server contains extensive user information.  The user home server may be accessed for additional user information and/or verification of identification and/or reservation information in addition to information provided by the user’s smart card (0016).  DiLuoffo teaches a smartcard or cell phone sends a request for access to the second building (0019) requesting access to the second building space at figure 1, 0017 – when a user or traveler enters hotel facility 101, the user’s personal information and password are read by the reading device 103 and transmitted to the local hotel server 107.  The server 107 then confirms the reservation, logs-in the user and assigns a room number using the room registration module 113 and sets the user’s personal preferences which have been transmitted from memory in the user’s personal data card 105.  These preferences include, for example, the user’s preference for room temperature, lighting, TV preferences, etc., as may be contained in the user’s personal preference database stored on the personal data card 105.  The hotel server 107 is then able to send an assigned room number to the user’s smart card 105.  Further, the local hotel server transmits a door lock code (e.g., user device receives an authorization for communication with at least one selectable control device (e.g., hotel door)) such as a coded sequence or other programming to the user’s smartcard 105 such that the user’s own smartcard may be used to open the door to the user’s hotel room).

Regarding claim 18.   Ein-Gil in view of Chen do not explicitly teach  wherein the communicating information associated with the authentication includes at least one of a cloud computing environment and a control device associated with the second building system connecting to and communicating to at least one of the user device, and a cloud computing environment associated with the first building system.
However, Ein-Gil in view of Chen teach communicating the home Thermostat preferences to the hotel Thermostat (see rejection for independent claim 1).
DiLuoffo teaches local hotel server authenticates the traveling user and connects to user home server (figure 1, item 111) via internet wherein home server contains extensive user information.  The user home server may be accessed for additional user information and/or verification of identification and/or reservation information in addition to information provided by the user’s smart card (0016).  DiLuoffo teaches a smartcard or cell phone sends a request for access to the second building (0019) requesting access to the second building space at figure 1, 0017 – when a user or traveler enters hotel facility 101, the user’s personal Further, the local hotel server transmits a door lock code (e.g., user device receives an authorization for communication with at least one selectable control device (e.g., hotel door)) such as a coded sequence or other programming to the user’s smartcard 105 such that the user’s own smartcard may be used to open the door to the user’s hotel room).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention at taught by Ein-Gil in view of Chen to connect the local hotel server to the home server (e.g., corporate server) via internet as taught by DiLuoffo enabling a hotel server to validate user identification and/or reservation information with the home server.  
Regarding claim 19.  Ein-Gil teaches wherein the information associated with the authentication includes permissions associated with the permitting control, the permissions including at least one of a duration associated with the permitting control, limitations on controllable features of the control of the selected controllable device, operational parameters of the second building system to be controlled (0023 – a user 0031 – hotel TV in the user’s hotel room may receive context data, associated with video the user is watching on her laptop, for three hours, 0067 – access parameters include user ID, rules, device ID, Application ID, and time which may specify an allowed time of day, date, or duration for access, 0068 – user may specify a time limit of three hours for which a hotel TV can seek access to context data for watching a movie, 0088 – dim lights each time the user watches a movie and adjust temperature down during the night, 0112 – hotel shower receives context about a preferred temperature and the radio/alarm clock may receive context about user’s alarm settings).
	Chen teaches John Smith’s home base Thermostat – 65 degrees at 6am to 8 pm; 70 degrees at 8pm to 6 pm (TABLE 1, col. 10 lines 13-29, col. 10 lines 46-51)).
Regarding claim 20.  Ein-Gil teaches wherein the applying the user preferences associated with the first building system to the selected controllable device associated with the second building system includes communicating the user preferences to the selected controllable device, the selected controllable device implementing the user preferences based on permissions established as part of the permitting (figure 3 item 380, 0088 - lighting schema 370 or room temperature schema 380 may be used, for example, and without limitation, when a user travels to a hotel room away from home or works in a different office than her usual office, 0112 – user goes to a hotel room and provides identifying information which may include credentials for authentication to the hotel room or the hotel whereupon context may be shared to the plurality of client user devices in the hotel room.  For example, the lighting and 0113 – access by the hotel room (or hotel, or specific client user devices in the hotel room) to the user’s context may be temporary, based on access parameters wherein the user may provide credentials for authentication to the hotel room or hotel to enable context sharing).
Chen teaches a hotel thermostat (figure 1, item 246 – hotel thermostat, col. 10 lines 13-29 wherein thermostat of hotel configured based on the user’s profile, such as home base – figure 1 item 130, or user’s office (not shown)) and a home thermostat (figure 1, item 146, col. 10 lines 46-61 – user’s thermostat temperature of his/her home used to configure hotel thermostat 246, Table 1 – John Smith’s home base Thermostat – 65 degrees at 6pm – to 8pm; 70 degrees at 8pm to 6am).  Chen invention provides an environment customization system that customizes one or more environments, based on the user’s location.  For example, when the user travels and checks into a hotel the network customizes the TV in the user’s hotel room (e.g., set the hotel TV to the user’s “home base” cable TV channels), the user’s call forwarding service (e.g., forward calls to the user’s hotel room telephone), and the temperature of the hotel room (e.g., set the hotel room temperature to be the same as the user’s home, or a traveling temperature pre-specified by the user) (col. 2 lines 13-25).
Regarding claim 21.  Ein-Gil teaches wherein the applying includes at least one of a cloud computing environment associated with the second building system, a control device associated with the second building system, a cloud computing environment associated with the first building system, a control device associated with the first 0005, 0020, 0024, 0027 and 0029-0031- sharing user preferences via cloud based, internet, World Wide Web, 0088 –  room temperature schema may be used, for example, when a user travels, 0112 – user goes to a hotel room and provides identifying information which may include credentials for authentication to the hotel room or the hotel whereupon context may be shared to the plurality of client user devices in the hotel room.  For example, the lighting and thermostat receives context data that includes conditions for controlling lighting and temperature according to the user’s preferences, 0113 – access by the hotel room (or hotel, or specific client user devices in the hotel room).
Chen teaches a hotel thermostat (figure 1, item 246 – hotel thermostat (e.g., second building space connected to a control device (e.g. a multiple-terminal adapter (MTA) 240)), col. 10 lines 13-29 wherein thermostat of hotel configured based on the user’s profile, such as home base (e.g., first building space having Multiple-Terminal Adapter (MTA) 140) – figure 1 item 130, or user’s office (not shown)) and a home thermostat (figure 1, item 146, col. 10 lines 46-61 – user’s thermostat temperature of his/her home used to configure hotel thermostat 246, Table 1 – John Smith’s home base Thermostat – 65 degrees at 6pm – to 8pm; 70 degrees at 8pm to 6am).  Chen invention provides an environment customization system that customizes one or more environments, based on the user’s location.  For example, when the user travels and checks into a hotel the network customizes the TV in the user’s hotel room (e.g., set the hotel TV to the user’s “home base” cable TV channels), the user’s call forwarding service (e.g., forward calls to the user’s hotel room telephone), and the temperature of the hotel room (e.g., set the hotel room temperature to be the same as the user’s home, or a traveling temperature pre-specified by the user) (col. 2 lines 13-25).
Regarding claim 26.  Ein-Gil teaches preferences for thermostat (0048 – smart thermostat, 0081 – room temperature schema, 0088 – user preference for lighting and temperature, 0112 – hotel room lighting and thermostat may receive context).
Chen teaches setting hotel thermostat to match home thermostat (col. 2 lines 24-25).
DiLuoffo teaches Room Temperature Control unit (item 121 in figure 1).
Tran teaches door lock sends access signals to the lighting, air-conditioning and entertainment systems, among others (0234).
Horton teaches personalize the user’s settings for the thermostat (0553).
4.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (7,908,211) in view of DiLuoffo et al (2005/0051620) further in view of Tran (2015/0125832) or Horton et al (2016/0261425).
Regarding claim 24.  Chen teaches a system for applying a user preference associated with a first building system in a first building space to a user controllable device in a second building system in a second building space (figure 1, item 246 – hotel thermostat, col. 10 lines 13-29 wherein thermostat of hotel configured based on the user’s profile, such as home base – figure 1 item 130, or user’s office (not shown)) and a home thermostat (figure 1, item 146, col. 10 lines 46-61 – user’s thermostat temperature of his/her home used to configure hotel thermostat 246, Table 1 – John Smith’s home base Thermostat – 65 degrees at 6pm – to 8pm; 70 degrees at 8pm to 6am).  Chen invention provides an environment customization system that customizes one or more environments, based on the user’s location.  For example, when the user travels and checks into a hotel the network customizes the TV in the user’s hotel room (e.g., set the hotel TV to the user’s “home base” cable TV channels), the user’s call forwarding service (e.g., forward calls to the user’s hotel room telephone), and the temperature of the hotel room (e.g., set the hotel room temperature to be the same as the user’s home, or a traveling temperature pre-specified by the user) (col. 2 lines 13-25) comprising:
a user device in operable communication with a first building system and a second building system (figure 1 wherein user’s cell phone 500 communicates with the subscriber’s home base 230 and hotel – network 200), the first building system including a user preference associated with the operation thereof (figure 3 item 380, 0088 - lighting schema 370 or room temperature schema 380 may be used, for example, and without limitation, when a user travels to a hotel room away from home or works in a different office than her usual office, 0112 – user goes to a hotel room wherein the lighting and thermostat receives context data that includes conditions for controlling lighting and temperature according to the user’s preferences, Table 1 – John’s Smith’s home base with Thermostat = 70 degrees at 8pm to 6am), at least one of the first building system and the user device executing a method to transmit a request for access to the second building system requesting access to the second building space;
wherein the at least one of the first building system and the user device receives an authorization for communication with at least one selectable controllable device associated with a second building system from the second building system and the second building system permits control of the selected controllable device associated with the second building system; and
wherein the user preferences associated with the first building system are communicated to and applied by the selected controllable device associated with the second building system (figure 1, item 246 – hotel thermostat, col. 10 lines 13-29 wherein thermostat of hotel configured based on the user’s profile, such as home base – figure 1 item 130, or user’s office (not shown)) and a home thermostat (figure 1, item 146, col. 10 lines 46-61 – user’s thermostat temperature of his/her home used to configure hotel thermostat 246, Table 1 – John Smith’s home base Thermostat – 65 degrees at 6pm – to 8pm; 70 degrees at 8pm to 6am).  Chen invention provides an environment customization system that customizes one or more environments, based on the user’s location.  For example, when the user travels and checks into a hotel the network customizes the TV in the user’s hotel room (e.g., set the hotel TV to the user’s “home base” cable TV channels), the user’s call forwarding service (e.g., forward calls to the user’s hotel room telephone), and the temperature of the hotel room (e.g., set the hotel room temperature to be the same as the user’s home, or a traveling temperature pre-specified by the user) (col. 2 lines 13-25)..
	
Chen does not teach but DiLuoffo teaches at least one of the first building system and the user device executing a method to transmit a request for access to the second building system requesting access to the second building space;
wherein the at least one of the first building system and the user device receives an authorization for communication with at least one selectable controllable device associated with a second building system from the second building system and the second building system permits control of the selected controllable device associated with the second building system (0019- smartcard or cell phone sends a request for access to the second building requesting access to the second building space at figure 1, 0017 – when a user or traveler  enters hotel facility 101, the user’s personal information and password are read by the reading device 103 and transmitted to the local hotel server 107.  The server 107 then confirms the reservation, logs-in the user and assigns a room number using the room registration module 113 and sets the user’s personal preferences which have been transmitted from memory in the user’s personal data card 105.  These preferences include, for example, the user’s preference for room temperature, lighting, TV preferences, etc., as may be contained in the user’s personal preference database stored on the personal data card 105.  The hotel server 107 is then able to send an assigned room number to the user’s smart card 105.  Further, the local hotel server transmits a door lock code (e.g., user device receives an authorization for communication with at least one selectable control device (e.g., hotel door)) such as a coded sequence or other programming to the user’s smartcard 105 such that the user’s own smartcard may be used to open the door to the user’s hotel room).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention at taught by Chen to store user preferences on a smartcard or smartphone as taught by DiLuoffo in order to enable 

Amendment dated 3/4/2021.    Chen teaches wherein the authorizing includes transmitting a request to the second building system, the request including presenting a credential for authentication 
	Chen teaches mobile phone transmits a unique identification signal along with position so that it can be distinguished from other mobile phones (col. 4 lines 3-29) or transmit PIN or the like (col. 4 lines 30-44) or identify the user from the communication, such as a header of the data packet (col. 6 lines 43-53) or the user may be required to input a unique code, such as a PIN or the like (col. 12 lines 11-21).
DiLuoffo teaches a smartcard or cell phone sends a request for access to the second building (0019) requesting access to the second building space at figure 1, 0017 – when a user or traveler enters hotel facility 101, the user’s personal information and password are read by the reading device 103 and transmitted to the local hotel server 107.  The server 107 then confirms the reservation, logs-in the user and assigns a room number using the room registration module 113 and sets the user’s personal preferences which have been transmitted from memory in the user’s personal data card 105.  These preferences include, for example, the user’s preference for room temperature, lighting, TV preferences, etc., as may be contained in the user’s personal preference database stored on the personal data card 105.  The hotel server 107 is then able to send an assigned room number to the user’s smart card 105.  

Amendment dated 3/4/2021 part of original claim 8.    Chen does not teach wherein the authorizing further includesa control device associated with the second building system authenticating the credential wherein the second building system is an access control system.
	DiLuoffo teaches local hotel server authenticates the traveling user and connects to user home server (figure 1, item 111) via internet wherein home server contains extensive user information.  The user home server may be accessed for additional user information and/or verification of identification and/or reservation information in addition to information provided by the user’s smart card (0016).  DiLuoffo teaches a smartcard or cell phone sends a request for access to the second building (0019) requesting access to the second building space at figure 1, 0017 – when a user or traveler enters hotel facility 101, the user’s personal information and password are read by the reading device 103 (e.g., a control device associated with the second building system authenticating the credential) and transmitted to the local hotel server 107 (e.g. second building system which is an access control system authenticating the credential).  The server 107 then confirms the reservation, logs-in the user and assigns a room number using the room registration module 113 and sets the user’s personal preferences which have been transmitted from memory in the user’s personal data card 105.  These preferences include, for example, the user’s preference for room temperature, lighting, TV preferences, etc., as may be contained in the user’s personal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention at taught by Chen to use a reading device (e.g., control device) located at a hotel (e.g., second building system authenticating the credential) as taught by DiLuoffo enabling a traveler to use his/her smartcard or cell phone to open a hotel door, as well as, obtaining user preferences from the smartcard or cell phone in order to set the thermostat to the user’s desired temperature.

Amendment dated 3/4/2021 new claim limitation: wherein the control device is a lock, the lock communicating the user preference to the at least one user controllable device.
Chen in view of DiLuoffo do not teach said limitation.
Tran teaches using Bluetooth, WiFi, ZigBee (0235) may be used to enable a wristwatch to enable the user flexible management of lighting, heating and cooling systems and by using Zigbee, Bluetooth, WiFi, etc. enables the system to be installed, upgraded and networked without wires (0233).  The watch serves as a key fob allowing the user to wirelessly unlock doors controlled by Zigbee wireless receiver.  When the user is within range, the door Zigbee transceiver receives a request to unlock the door, and the Zigbee transceiver on the door transmits an authentication request using suitable security access signals to the lighting, air-conditioning and entertainment systems, among others (0234).
smart-lock) may be installed on one or more doors of a structure (0551) and the smart-lock may be operated (e.g., locked and/or unlocked) based on wireless signals received from a mobile device over a wireless communication protocol (e.g., Bluetooth, ZigBee, WiFi)(0552) wherein the wireless signals by be used to personalize the user’s settings for the thermostat (0553).  Horton teaches using user specific beacons (Bluetooth, ZigBee, etc.) emitted from the user’s mobile device which are used to communicate user preference for lighting and/or thermostat (0536).
It would have been extremely obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen in view of DiLuoffo to use Zigbee door lock(s) as taught by Tran or Horton in order to provide an efficient way for user’s to upgrade, install and network controllable devices (e.g., smart-locks, thermostats, entertainment systems, lighting, etc.) without the need for additional wiring.
Response to Arguments
5.	Applicant’s arguments with respect to claims 1-3, 5-6, 11-12, 14-21, 24-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(2017/0115018) Mintz teaches using a smart-phone at a hotel door to unlock the door, as well as, turn on room thermostat (figure 2B).
	---(2016/0260271) Belhadia et al teaches using WiFi or Bluetooth to inter-connect an access control system, thermostat, lighting system, sound system, etc.  For example, after the user unlocks his home door with his smart-phone, the access control system communicates user preferences to the thermostat (0076).
	---(2019/0089808) Santhosh et al teaches using smartphone with an HOTEL APP for interacting with a control device associated with a controllable device (e.g., hotel door lock).  For example, the mobile App is used to verify the user and enable access to the hospitality space wherein user attempting to gain entry to a secured space in the hotel, the UE is authenticated by a hotel credentialing app and/or cloud environment.  In addition, such enablement also includes an enabling of thermostat in the hotel space.  The enablement may typically be for a selected duration such as for check-in to check-out.  Connectivity is either through cloud or D2D.  As soon as the HOTEL APP senses the DOOR LOCK, it can trigger the synchronization or downloading the latest user preferences and when the user checks-out or HOTEL APP senses NO LONGER IN ROOM the preferences may be deactivated for this particular hotel but  ready to be applied to their next hotel stay (0056).  
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY W TAYLOR/Primary Examiner, Art Unit 2646